DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

 Response to Amendment

This office action is in response to communications filed 9/12/2022. Claims 1, 11-12 and 20 are amended. Claims 9 and 18 are cancelled. Claims 1-8, 10-17 and 19-20 are pending in this action.
Response to Arguments

Applicant's arguments filed 9/12/2022 have been fully considered but are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US11402971, hereinafter McNamara) in view of Harding (of record).

Regarding claims 1-2 and 12-13, McNamara discloses a method of user recognition (see McNamara, at least at col 2, lines 42-66, and other related text), comprising: 
capturing biometric information of a user using a fingerprint sensor (see McNamara, at least at col 8, lines 28-58, and other related text);
creating a temporary pseudo-identity of the user to be associated with the biometric information when the biometric information does not match any existing temporary pseudo-identity (see McNamara, at least at col 8, line 66 – col 9, line 20, col 9, line 46 – line 65, col 21, lines 5-28, and other related text); 
determining whether the temporary pseudo-identity satisfies a set of pseudo-identity criteria (see McNamara, at least at col 31, lines 12-26, col 32, lines 42-56, and other related text); and 
converting the temporary pseudo-identity of the user into a pseudo-identity of the user when the temporary pseudo-identity satisfies the set of pseudo-identity criteria (see McNamara, col 21, lines 7-20, col 22,line 63 -col 23, line 2, col 30, lines 33-48 and other related text); and
associating a user profile with more than one pseudo-identity of the user based on the biometric sensor (see McNamara, col 9, lines 46-65, col 21, lines 7-20, col 22,line 63 -col 23, line 2, col 30, lines 33-48 and other related text).
McNamara does not specifically disclose converting the biometric information of the user into a biometric dataset of the user.
In an analogous art relating to a system for user recognition, Harding discloses a method of user recognition (see Harding, at least at [0034], Figs. 1-3, and other related text), comprising: 
capturing biometric information of a user (see Harding, at least at [0036]-[0037], [0047]-[0048], and other related text);
converting the biometric information of the user into a biometric dataset of the user (see Harding, at least at [0032], [0048], and other related text); 
determining whether the biometric dataset matches any existing temporary pseudo-identity (see Harding, at least at [0040], and other related text); and
determining whether the temporary pseudo-identity satisfies a set of pseudo-identity criteria (determining whether the templates matches the information of the other modalities and non-biometric metadata, see Harding, at least at [0043]-[0044], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of McNamara to include the limitations as taught by Harding for the advantage of providing an improved system for more robustly fusing identities to recognize a user.
Regarding claims 3 and 14, McNamara in view of Harding discloses determining whether the biometric dataset matches a single existing temporary pseudo-identity or a plurality of existing temporary pseudo-identities when the biometric dataset matches at least one existing temporary pseudo-identity (see Harding, at least at [0056], Figs. 3-5 and 9, and other related text).
Regarding claims 4 and 15, McNamara in view of Harding discloses calculating an overlapping rate between the biometric dataset and the matching existing temporary pseudo-identity when the biometric dataset matches a single existing temporary pseudo-identity (fusion score, see Harding, at least at Figs. 4-5, and other related text); 
determining whether the overlapping rate satisfies an overlapping criteria (see Harding, at least at Figs. 4-5, and other related text); and 
associating the biometric dataset with the matching existing temporary pseudo-identity when the overlapping rate satisfies the overlapping criteria (see Harding, at least at [0043]-[0044] Figs. 4-5, and other related text).
Regarding claim 5, McNamara in view of Harding discloses wherein the overlapping criteria is satisfied when the overlapping rate is within a numerical range (see Harding, at least at [0041]-[0044] Figs. 4-5, and other related text).
Regarding claims 6 and 16, McNamara in view of Harding discloses combining the plurality of existing temporary pseudo-identities to form a combined temporary pseudo-identity when the biometric dataset matches the plurality of existing temporary pseudo-identities (see Harding at least at Figs. 2-5, and other related text); and 
associating the biometric dataset with the combined temporary pseudo-identity (see Harding at least at Figs. 2-5, and other related text).
Regarding claims 7 and 17, McNamara in view of Harding discloses wherein the set of pseudo-identity criteria is satisfied when a number of biometric datasets associated with the temporary pseudo-identity exceeds a predetermined value (see Harding, at least at Fig. 9, and other related text).
Regarding claim 8, McNamara in view of Harding discloses merging biometric datasets associated with the temporary pseudo-identity before the temporary pseudo-identity is converted into the pseudo-identity (the merging is done as part of reaching the final result and therefore would need to be done before converting the identity, see Harding, at least at Fig. 9, and other related text).
Regarding claims 10-11 and 19-20, McNamara in view of Harding does not specifically disclose wherein the user profile is generated based on at least one of content preference of the user, viewing habit of the user, or viewing behavior of the user with respect to content, wherein the content preference of the user, the viewing habit of the user, or the viewing behavior of the user with respect to content is obtained within a threshold time period before or after the biometric information of the user is captured.
However, the Examiner takes Official Notice that it is very well-known and common in the art for profiles to be created for users of a system based on the recited limitations for the advantage of efficiently providing preferred viewing content to users. Furthermore, it is also very well-known and common for those viewing profiles to be associated with the viewer’s/user’s biometric identity in order to provide privacy and security. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of McNamara in view of Harding to include the specific limitations as above for the advantage of providing a secure and private system for presenting preferred content to a user.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421